ELLETT, Chief Justice
(dissenting):
I am unable to concur in the prevailing decision. The facts of this case are simple and not disputed. They are as follows:
1. Kenneth J. Allred borrowed money from the defendant bank which he used to buy a truck. He gave a note to the bank and a lien on the truck as security therefor.
2. After approximately one year, Allred leased the truck to Maas with the understanding that Maas would make the payments due by Allred to the bank as they became due; and when the bank was fully paid, Allred would give the truck to Maas if he would pay an additional $3,500.00 to Allred.
3. Maas did pay the bank twenty-six monthly payments, most of which were past due when paid.
4. In February, 1975, the bank, tired of trying to collect payments on time, informed Allred that repossession was contemplated.
5. Allred took possession of the truck on February 14,1975. Thereafter, Maas asked if the bank had repossessed the truck and was told it had not. He was further told *129that the matter would have to be cleared up by the end of February. Maas was also told that the bank had nothing to do with the repossession.
6. On February 25, 1975, Allred called the bank and stated that he and Maas had arrived at a settlement of their differences and that he was releasing the truck back to Maas. The bank informed Allred that since there were three payments past due and since the bank did not know how to contact Mr. Maas, it wanted to repossess the truck
7. At that time Allred signed an Ac-knowledgement of Default.
8. Maas then called the bank and stated that he wanted the truck and would bring the payments current. The bank told him they would hold the truck until the payments were made.
9. On February 26, 1975, Allred’s father paid the balance due on the truck and the bank’s interest in the matter was thereby ended.
10. On February 28, 1975, Mr. Maas came to the bank and stated that he wanted to pay the delinquent installments but was told by the bank that the entire balance had been paid off.
11. On March 1,1975, the bank released its lien to Allred who then placed title in the name of his father.
Mr. Maas claims that the bank sold the truck for some $4,346.38 when it was worth $20,000.00 and did so without giving notice to him. The trial court and the main opinion herein seem to agree. It is here that I part company with them for there was no sale of anything.
The only interest the bank had in the matter was to get paid for the loan it had made to Allred; and when that loan was paid off, the bank had no further concern in the matter. It made no difference to the bank who actually paid the money and it did not sell anything. It simply released its lien, and by doing that which it was obligated by law to do, it did not have any effect on the contract of lease by and between Allred and Maas. It did not cause any damage to Maas at all. In fact, the bank and Maas had no contractual arrangements between them whatsoever. The only relationship that existed between them was that the bank received money from Maas which was paid for and on behalf of Allred. I am unable to see any basis for the judgment rendered in favor of Maas and against the bank.
I would reverse the judgment and award costs to the bank.
CROCKETT, J., concurs in the views expressed in the dissenting opinion of EL-LETT, C. J.